Cassoday, C. J.
The questions presented in the voluminous record include some which are necessarily preliminary to the principal question, which, as stated by plaintiff’s counsel, is as to where the lawful boundaries of Public avenue are located.
1. It is Conceded that Crane entered all the lands in controversy November 26, 1838, but that he did not get any patent therefor from the United States until May 9, 1842. The question recurs whether, upon obtaining and recording that patent, the deed which Crane had given to Kidder September 26,1839, and the deed which he had given to Kearney May 14, 1840, vested in the respective grantees therein named the title to the lands therein described. This question was answered in the affirmative by this court nearly fifty years ago. Dillingham v. Fisher, 5 Wis. 475, 478. In that case Pisher claimed title under the same deed from Crane to Kearney as here, and obtained judgment in the trial court, and the same was affirmed in this court. Id. 482. It was there held, in effect, that, although the strict legal title remained in the United States until the issuance of the patent, yet, as Crane had entered the land and paid his money and obtained the register’s certificate of purchase, the entire equitable title and interest vested in him, and the same passed by his deed to Kearney, in whom the legal title became vested by way of relation, immediately upon the patent being issued. The principle upon which that decision was based has frequently been recognized by this court. Cornelius v. Kessel, 58 Wis. 237, 16 N. W. 550; Paige v. Peters, 70 Wis. 178, 182, 35 N. W. 328; Spiess v. Neuberg, 71 Wis. 279, 283, 284, 37 N. W. 417. It is in harmony with the decisions of the supreme court of the United States. Wilcox v. Jackson, 13 Pet. 498, 517; Carter v. Buddy, 166 U. S. 493, 17 Sup. Ct. 640. The title to lot 1, block 46, as designated on Doolittle’s plat, which so became vested in Kearney, afterwards by mesne conveyances from him and by operation of law became vested in the plaintiff before the commencement of this *408action. Upon tbe same principle tbe absolute title to block 47 — as designated on Doolittle’s plat — became vested in Kidder as soon as tbe patent was issued; and thereafter by mesne conveyances from bim and operation of law so mucb of tbat block as abutted on Public avenue as designated on tbat plat became vested in tbe defendants Voorhees, JBurdge, and Greene, respectively, before tbe commencemnt of tbis action. Thus it appears tbat at tbe time tbe patent was issued Crane bad parted with all right, title, and interest in and to any and all lands so conveyed to Kearney and Kidder respectively.
2. It becomes important to determine as to what right, title, or interest, if any, Kearney and Kidder, respectively, acquired by virtue of such deeds and patent to tbe space between blocks 46 and 47 as designated on tbe Doolittle plat. As indicated in tbe statement of facts, Crane and another caused tbe Doolittle plat to be made and recorded September 24, 1839 — two days prior to tbe deed to Kidder, and more than eight months prior to tbe deed to Kearney. Each of those deeds purported to convey certain lands as designated on tbe Doolittle map. About three months after tbe deed to Kearney, Crane and two others caused tbe Hopkins plat to be made and recorded as stated. May 18, 1854, tbis court held tbat those plats were both void as statutory dedications to tbe public of tbe “Public Landing” described therein for want of tbe requisite acknowledgment and certification thereof. Gardiner v. Tisdale, 2 Wis. 153, 185. Tbat was an action of ejectment commenced in November, 1852, to recover a part of tbe “Public Landing” described on such plats as being bounded on tbe south by block 59, on tbe east by Turtle street and Public avenue, on tbe north by block 46, and on tbe west by Rock river, as designated on tbe Doolittle plat, by virtue of a deed executed by Crane to Gardner September 2, 1852, more than ten years after tbe title became vested in Kidder and Kéamey, respectively, as mentioned. Tbe *409judgment in that case was reversed for error, and tbe cause was remanded for a new trial; but there is nothing in the opinion nor the facts in that case having any bearing upon any of the questions here involved, unless it be inferred from the ruling to the effect that the original owner of a public landing, or those claiming under him, could maintain ejectment against a trespasser who constructed a permanent building thereon inconsistent with such public use. In pursuance of that decision, we shall assume, for the purposes of this appeal, that neither the Doolittle plat nor the Hopkins plat constituted a statutory dedication. But as stated in effect by a prominent test-writer, an incomplete or defective ■statutory dedication may be sustained as a common-law dedication, and if the streets or roads marked thereon are accepted by the public, they will become public highways.
“So, even where there is no acceptance on the part of the public, they will be regarded as ways, and will be kept open for the benefit of those who have purchased lots with reference to the location and existence of the streets and roads represented upon the maps or plats. And the right passing to the purchaser is not the mere right that he may Use the street, but that all persons may use it.” Elliott, Roads & S. (2d ed.) •§ 114
Numerous cases are cited in support of such propositions. We only mention a few, in which these was an absence of any statutory dedication: Rusk v. Berlin, 173 Ill. 634, 50 N. E. 1071; Bartlett v. Bangor, 67 Me. 460; Hurley v. Miss. & R. R. B. Co. 34 Minn. 143; Bissell v. N. Y. C. R. Co. 23 N. Y. 61; Carter v. Portland, 4 Oreg. 339; Meier v. P. C. R. Co. 16 Oreg. 500, 19 Pac. 610; McCall v. Davis, 56 Pa. St. 431; Transue v. Sell, 10 5 Pa. St. 604; Ferguson’s Appeal, 117 Pa. St. 426, 11 Atl. 885. Thus, in the Illinois case cited, it was held that:
“Where, after platting land, the owner sells, lots and blocks 'with reference to the streets therein described, both he and his grantees are estopped to deny the legal existence of such *410streets, although there is not a sufficient statutory dedication, owing to the plat not being properly acknowledged. The right of abutting owners to have a public street remain open is not merely that they may use the same, but that all persons may use it as a public highway, free from all claim or interference of the original proprietor, or those claiming under him, inconsistent with such use.”
In the case cited from Maine it was held, in effect, that, where the owner of land sellg one or more lots by reference to a plan made by him, he thereby annexes to each lot sold a right of way in the streets, which neither he nor his successors in title can interrupt or destroy. In the Minnesota case cited it was held that the “dedication of streets and public places, properly designated upon the plat of a survey of a tract of land into lots and blocks, is to be deemed complete upon conveyances being made of lots with reference to such plat, though it be not properly certified for record.” In the New York case cited it was held that:
“As between grantor and grantee the conveyance of a lot bounded upon a street in a city carries the land to the center of the street. ... So held where the conveyance contained no reference to the street by name, but the lot was described by its number, ■ ‘according to an allotment and survey made by E. J./ upon whose map the lot was represented as abutting upon a street, and the depth of the lot was stated by figures which would not include any part of the street.”
In the first of the Pennsylvania ’cases cited it was held that:
“When an owner of ground lays it off into town lots, with streets,- etc., for their use, and sells lots accordingly, it is a dedication of these ways to the use of the purchasers. The plan exhibited is evidence of the existence and location of the streets, and when the deed refers to the plan it is made part of the description, and has the same effect as if copied into the deed.”
The last case cited is to the same effect, and it also held that the dedication of the street to the use of the purchaser as a public way was complete, although the street had not yet *411been opened. See, also, Quicksall v. Philadelphia, 177 Pa. St. 301, 35 Atl. 609, and Farnsworth v. Taylor, 9 Gray, 162. The rulings of this court, in so far as they have a bearing upon the question, are in harmony with the adjudications cited. Fleischfresser v. Schmidt, 41 Wis. 223; Jarstadt v. Morgan, 48 Wis. 245, 4 N. W. 27. In this last case it was held that:
“When the owner of the land laid out into blocks and lots bounded by what are represented, on an unrecorded or defective plat, as streets, conveys a lot, referring in the deed to the plat as containing the true description of the premises, his grantee takes, as against the grantor and his assigns, to the center of the street upon which the lot abuts. So held in a case where the deed referred to the plat as ‘on record,’ and it was in fact recorded, though not entitled to record.”
-So in a later case it was held that:
“If the owner of land plats the same into lots and streets and sells a lot designated upon such plat for a consideration affected by its location upon a street, also marked upon such plat, he is estopped, although the plat is not recorded, from depriving the purchaser of the use of such street.” Donohoo v. Murray, 62 Wis. 100, 22 N. W. 167.
See, also, Andrews v. Youmans, 78 Wis. 56, 47 N. W. 304. Mr. Dillon states the rule thus:
“While a mere survey of land, by the owner, into lots, defining streets, squares, etc., will not, without a sale, amount to a dedication, yet a sale of lots with reference to such plat, or describing lots as bounded by streets, will, as between the grantor and grantee, amount to an immediate and irrevocable dedication of the streets, binding upon both vendor and ven-dee.” 2 Dillon, Mun. Oorp. (4th ed.) § 640.
“A distinguishing difference between a statutory and common-law dedication is said to be that the former operates by way of a grant, and the latter by way of an estoppel in pais, rather than by grant.” Elliott, Boads & S. (2d ed.) § 115; 2 Dillon, Mun. Corp. (4th ed.) § 628; Fulton v. Mehrenfeld, 8 Ohio St. 440; Pittsburg, C., C. & St. L. R. Co. v. Crown Point, 150 Ind. 536, 550, 50 N. E. 741.
*412Since the deed given by Crane to Kearney of lots 1 and 2 in block 46 described the same as being on the Doolittle plat, there would seem to be no escape from the conclusion that Kearney, as an abutting owner on Public avenue, by virtue of that deed and the patent, acquired title to the center of that avenue subject only to the public easement and the rights of the city therein. And since Kidder, by virtue of the deed from Crane and the patent, obtained title to block 47 as described on the Doolittle plat, he thereby, as such abutting owner on Public avenue, acquired title therein to the center ■of that avenue, subject only to the public easement and the rights of the city. Of course, such rights in Public avenue passed to the respective grantees of Kidder and Kearney and the successors of each unless they were interrupted or diverted after they so acquired their title.
3. The question recurs whether Kearney or Kidder or those claiming under them respectively, lost or parted with any of the rights so acquired by them in Public avenue. One of the principal claims that such rights were lost or parted with is based upon deeds given by the original owner, Crane, subsequently to the time when such titles became vested in Kidder and Kearney, respectively, as mentioned. One of such deeds was given by Crane to Gardner September 2, 1852 — more than ten years after such title became so vested in Kidder and Kearney. That deed only purported to convey land in Public Landing, as marked on the Doolittle plat, all of which was west of Turtle street and west of Public avenue, as marked upon that plat. The mere fact that this court held in the Gardiner Gase (Gardiner v. Tisdale, 2 Wis. 153) that, if the proofs should be sufficient to warrant the same, ejectment might be maintained against a mere trespasser, or one claiming no right or title in the part of the landing there in question except naked' possession, is no ground for holding that those who derived such title from and under Kidder to the lands abutting upon Publie avenue *413lost or parted -with, the same "by virtue of that conveyance. Eight months after this court had held in that case that the' Doolittle and Hopkins plats were both void as statutory dedications to the public of “Public Landing,” described thereon, Crane gave a quitclaim deed to Cooper of all the lands so entered by him, and four days afterwards Cooper gave a deed of the same to Demmon, and three months after that Dem-mon and Cooper gave quitclaim deeds of the same to Paul Dillingham. Dillingham thereupon caused a survey, plat, and map to be made by one Eice, which was recorded August 6,. 1855, known as the “Eice Plat,” which changed the numbers-of some of the blocks, including blocks 46 and 47, as designated on the Doolittle and Hopkins plats, and gave different measurements and bearings for the boundary lines of block 47, and carved out of that part of Public Landing north of block 59 and so much of Public avenue as lies west of Pleasant street and is more than 66 feet from block 47, as designated on the Doolittle plat, a new block, and marked the-same thereon as “Block 50.” August 23, 1855, Dillingham deeded that block 50 to Gardner, and on the same day deeded lots 1, 2, and 3 of block 46, as designated on Doolittle’s plat,, to L. G. Eisher. In 1869 the widow of Gardner conveyed to the plaintiff’s father, E. P. King, so much of such new block 50 as includes a portion of Public avenue, as designated on the Doolittle plat, and the plaintiff acquired title under that conveyance. The trial court held that at the time Crane so-quitclaimed to Cooper he had no right, title, or interest in or to any part of the land therein described; that Dillingham obtained no right, title, or interest in or to any of the lands therein described by reason of the conveyances mentioned, and that he did not own any interest therein in 1855; that at the time of the Eice survey and plat lot 1, block 46, on the Doolittle plat, belonged to Eachel Eisher, and the lots in block 47 of that plat, abutting on Public avenue, belonged to Daniel Blodgett and J. J. Bushnell, under whom the respect*414ive defendants claim title; that at that time the whole of Public avenue from the south line of block 45, as then and theretofore occupied, to the north side of block 47, which was occupied the same as at the time of the trial, was in open and in constant and daily use by the public. Certainly neither Crane nor any one claiming under him through his deed to Gardner of September 2, 1852, or his deed to Cooper of January 22, 1855, ever got any right, title, or interest in or to any of the space between blocks 46 and 47 on Doolittle’s plat, for the simple reason that at the time of giving those deeds, respectively, Crane had no right, title, or interest in such space which he could convey to any one. The same is true as to the subsequent deeds to and from Dillingham.
4. It is claimed that the right, title, and interest which Kidder, and those claiming under him, acquired in the space between blocks 46 and 47 of the Doolittle plat, as indicated, were largely extinguished and narrowed by action of the public authorities. Reliance seems to be placed upon an order signed by the supervisors of the town of Beloit August 3, 1850, purporting to lay out a highway in Turtle street between block 47 and the Public Landing, and also a highway extending from Pleasant street west on Public avenue to the west line of Turtle street, and bounded on the south by the north line of block 47, and on the north by a line parallel therewith and one chain and eleven links therefrom, and declaring therein that the same was intended to be in conformity to the original survey made by Doolittle of Turtle street and Public avenue. Public avenue east of Pleasant street is described on the Doolittle plat as being one chain and eleven links in width, whereas west of Pleasant street there is thereon an open space, the east end of which is 74 feet wide and the west end thereof is 144| feet wide. That order was based upon a petition signed by L. G. Eisher and sixteen others, whose names are not of record or known. Assuming that such order, based upon such petition so signed, was effectual *415for any purpose — which seems to be questioned — then it is important to determine for what purpose and to what extent it was so effectual. Counsel for the plaintiff say that by such order “the supervisors relocated Doolittle’s lines for Public avenue in accordance with his plat, as they understood it, and accepted a strip one chain and eleven links wide adjoining the north side of Doolittle’s block 47, and thereby waived such rights, if any, as the public'had, to accept a greater width.” It is stated by Mr. Elliott that:
“In order to make a dedication complete on the part of the public as well as the owner, and to charge the public corporation having jurisdiction over highways with the duty to repair the way, there must be an acceptance of the dedication by the publie or the proper local authorities. . . . Until there has been an acceptance, the public cannot be charged with the duty of repairing, nor is there any liability for injuries caused by the defective or unsafe condition of the way.” Elliott, Eoads & S. (2d ed.) § 150. See cases there cited.
In another section he says that:
“It may now be considered as the prevailing opinion that an acceptance may be implied from .a general and long-continued use by the public as of right.” Id. § 154.
In the opinion of the trial court it is stated, in effect, that the space between the two blocks “was used by the public for travel to its full width down to 1870, or over thirty years; and for the greater part of its width down to 1883, or over forty years.” The evidence seems to fully justify such statement. Such long-continued use by the public generally was certainly sufficient to justify an acceptance by the public of the dedication made by recording the Doolittle plat as of right.
We have already shown that the Doolittle plat and the conveyances according to the descriptions on that plat to Kidder and Kearney, respectively, was a complete dedication as a public highway of the space between blocks 46 and 47, irrevocable as against Kidder and Kearney and those claiming *416under them, respectively; At most, tbe order of tbe supervisors was only effectual to limit tbe duty of tbe town to keep in repair and safe condition for travel tbe strip of ground therein described. Certainly, tbe order could not bave tbe effect to destroy tbe rights which Kidder and Kearney and those claiming under them acquired as abutting owners upon Public avenue. It is well settled that such rights in tbe highway constitute rights of property of which tbe owner is not to be deprived without compensation. Indianapolis v. Croas, 7 Ind. 9; Rensselaer v. Leopold, 106 Ind. 29, 5 N. E. 761; Story v. N. Y. E. R. Co. 90 N. Y. 122; Moose v. Carson, 104 N. C. 431, 10 S. E. 689; Pearsall v. Eaton Co. 74 Mich. 558, 42 N. W. 77; Lathrop v. Racine, 119 Wis. 461, 473, 97 N. W. 192, and cases there cited. The order of the supervisors made no attempt to vacate any portion of Public avenue, nor to destroy the rights of such abutting owners or the public in any portion of the space between the two blocks in question. As stated by counsel for the plaintiff, the common council of the city, in passing Ordinance No. 39, September 5, 1870, “acted on the theory that Public avenue embraced all land between the south line of Doolittle’s block 46 and the north line of his block 47. Among other things showing this,” say counsel, “is the fact that the council assumed to vacate, as being a part of Public avenue, land lying north of the line described in the ordinance, ignoring the action of the supervisors in 1850 relocating Doolittle’s lines for Public avenue,” as mentioned, “and also ignoring the fact that the land which they assumed to vacate was a. part of Rice’s block 50, which the ordinance line cut in twain.” What has been said as to the effect of the order of the supervisors upon the rights of such abutting owners upon the space between the two blocks is equally applicable to the ordinance. As indicated, this is, in effect, conceded by counsel. We must hold that neither Kidder nor those claiming under him, as such abutting owners, lost any right, title, or interest in any of' *417the space between blocks 46 and 47 of Doolittle’s plat by reason of the action of any of the public authorities.
5. This brings us to the question suggested by counsel, “Where are the lawful boundaries of Public avenue ?” The complaint alleges, in effect, that the south line of Public avenue,' between Turtle street and Pleasant street, as delineated on Pice’s map, is fourteen feet north of the north line of block 47 as located and shown on Doolittle’s plat and Hopkins’ map; and prays judgment, among other things, that the lawful boundaries of Public avenue between the premises of the several defendants and the plaintiff, as therein stated, “are as delineated upon and shown and located by said Rice’s map and notes of survey.” In their brief counsel for the. plaintiff go further, and claim that the trial court erroneously adopted as the south line of Public avenue “the irregular line indicated by the north side of old Rock River House and the old fence existing prior to October, 1841, which practically adopted” the line designated therefor in the city ordinance of September 5, 1870, already mentioned. Upon such basis counsel contend, in effect, that “the ultimate question” to be determined is whether thirty-eight and one half “feet shall be added to the width of the Doolittle block (47) at its west end” and eighteen feet shall be added thereto at its east end, “perforce of Ordinance 39, or of such fence and north side of old Rock River House.” In other words, the claim seems to be that such fences and buildings, as so located, extended north over what would be the south line of Public avenue by an accurate survey a distance of from eighteen to thirty-eight and one half feet. Such claims of the plaintiff are manifestly based upon the supposed inaccuracies of the Doolittle survey and plat, and the supposed inaccuracies of the Hopkins survey and map, and the accuracy of the Rice survey and plat and subsequent surveys. Rice made no attempt to locate or relocate the original lines of Public avenue as designated on the Doolittle plat. On the contrary, lie *418made his survey and plat at the request of Dillingham, who, as already shown, claimed title to such avenue independent of and antagonistic to the title so acquired by Kidder and those claiming under him, and the title so acquired by Kear-ney and those claiming under him. Accordingly Rice attempted to change-the boundary lines of Public avenue and Public Landing, and make a new block therein, and change the lengths and bearings of the boundary lines of block 47 as shown by Doolittle’s plat and notes. The radical difficulty with such claims of the plaintiff is that the legal rights of those under whom the respective parties claim title became fixed and determined long before the making of the Rice survey and plat. As already indicated, the description of Public avenue between Turtle street and Pleasant street, and the lands abutting thereon, as contained in the Doolittle plat, were in legal effect embodied in the several deeds of the lands abutting upon that portion of that avenue. Such being the facts, it is very obvious, as held by the trial court, that the south line of Public avenue cannot be located according to the survey and plat made by Rice, but must be located, if at all, according to the survey and plat made by Doolittle. Racine v. Emerson, 85 Wis. 80, 86, 87, 55 N. W. 177; Galesville v. Parker, 107 Wis. 363, 366, 367, 83 W. 646; Gilman v. Brown, 115 Wis. 5, 91 K. W. 227. The Doolittle survey and plat were made and recorded nearly sixteen years prior to the Rice survey and plat. The Hopkins survey and plat were made and recorded a little less than a year after the Doolittle plat and fifteen years prior to the Rice survey and plat. The proprietors who made the Doolittle plat joined in making the Hopkins plat, and certified therein that they had so made the Doolittle plat, “the descriptions of which” had been “returned in blocks only,” and that they had caused such “additional survey into lots to be made” by Hopkins “on the same principle of Doolittle’s survey,” and that “all former and sub-, sequent descriptions of lots and bloeks” would “be found ex*419plicit and correct by the plat and description” accompanying the same. Thns it appears that the ITopkins plat was supplemental to and in aid of the Doolittle plat. All the surveys appear to have started from the state line, and recognized as a landmark thereon the corner between sections 35 and 36. 'There is evidence tending to prove certain landmarks fixed by Hopkins practically corresponding with those fixed by Doolittle. The several' surveys, however, differ in certain particulars as to bearings and distances. It seems to be conceded that Doolittle’s survey is radically wrong in some particulars — as, for instance, the distance from the section corner mentioned to the quarter comer; and there is evidence-tending to prove that the distance from the state line to the •southwest corner of block 47 on Doolittle’s plat, along the east line of Turtle street, is sixty-three links, or about forty feet, greater by the Hopkins survey than by the Doolittle survey ; but that such difference is accounted for as being entirely in the block adjoining the state line, a considerable distance south of block 47, and that such difference on the west line of Pleasant street is only thirty-five links. Doolittle gives the dimensions of block 47 on his plat as being four chains and sixty-nine, links on the north side adjoining Public avenue, five, chains on the west side thereof, and an irregular line •on the south side of the aggregate length of six chains and -sixty-eight links, but fails to give the length of the line on the east side thereof, although it does give the west line of the block opposite as four chains and eight links. Hopkins divided that block 47 into lots — giving the dimensions of -each. His survey gives the north side of the block as four ■chains and sixty-nine links, being the same as Doolittle’s; the west side of the block as five chains, being the same as Doolittle’s ; the south side of the block as six chains and sixty-six links, being two links less than Doolittle’s; and the east side, ■of the block as four chains and twenty-seven links; and gives the width of Public avenue east of Pleasant street as one *420chain and twenty-one links, instead of one chain and eleven links, as given by Doolittle. There is evidence tending to prove that in making such surveys of block 47 Doolittle and Hopkins each started from the same point, and were governed by the same landmarks. It appears from the evidence, and is in effect found by the trial court, that at the time of making the Doolittle plat one Caleb Blodgett resided in a dwelling house situated on the south side of block 47 and fronting on School street; that soon after the making of the Hopkins plat, and prior to October, 1841, there was constructed a fence all around block 47; that the line of occupation on the north side of that block, as it existed in 1841, had continued to the time of the trial; that prior to 1843 there was constructed upon the southwest corner of block 47 a frame hotel, called the “Rock River House,” which in 1853 was removed to the northwest corner of the block, fronting: on Public avenue, where it still remained; that in 1846 a brick house was constructed on the north half of two lots in the northeast corner of the block, which was fenced on the east side and on the north side and along the present line of occupation, and that a row of trees was planted along the north fence thereof, and about six feet therefrom, some of which are large and still remain; that prior to October, 1841, the south line of block 46 on Doolittle’s plat was marked by a fence, and that along that fence prior to 1841 a row of trees was planted, “which still remain, and are very large; and that the south line of occupation of block 46 so established continued without change until 1870, when E. P. King moved that fence to a line located and defined by Ordinance Ho. 39, mentioned; and that such fence remained upon that line until moved still further south by King in 1883. Thus it appears that for more than forty years prior to 1883' the north side of block 47 of Doolittle’s plat, as located upon the ground and actually occupied by the owners thereof, was recognized and acquiesced in by all as the south line of Public *421avenue; and it continued in actual use as the south line of that avenue down to the time of the trial, a period of more than sixty years. Relying upon that as the true south line of the avenue, fences were built, sidewalks were laid, trees were planted, and buildings were constructed with reference to that line as the south line of Public avenue. Such practical construction of that portion of the Doolittle plat, continued for so many years, is entitled to great weight in determining the true location of that line. Madison v. Mayers, 97 Wis. 399, 410, 73 N. W. 43. The plan of the street, as so practically located, is not to be frustrated by failure to prove just where Doolittle located the corners of the block upon the ground, nor by reason of some supposed inaccuracy in his survey as to the bearings of the west line of the block, or the length of the east line of the block, or other inaccuracies in his measurements. It is said by a learned writer on the subject that:
“A plat which sets apart highways to the public is equivalent to a conveyance, and the easement conveyed is irrevocable. The lines as exhibited on the plat may control the explanatory notes. The extent of a dedication by map or plat is to be determined from a consideration of the whole instrument, since the chief object is to ascertain the intention of the donor. . . . The cardinal rule of construction is that which prevails respecting ordinary grants, and that is to discover and give effect to the intention of the party as manifested by his acts.” Elliott, Roads & S. (2d ed.) § 119.
Numerous cases are cited in support of such statements. Here we not only have the plat of block 47 and Public avenue, but conveyances of the lands as described on the plat. This court, after holding that courses and distances are to be controlled by fixed monuments, held long ago that:
“If no monuments, are mentioned or in existence, evidence of long-continued occupation, though beyond the given distances, is admissible. If the description is ambiguous or doubtful, parol evidence of the practical construction given *422by tbe parties by acts of occupation or recognition of monuments or boundaries is admissible.” Racine v. J. I. Case Plow Co. 56 Wis. 539, 14 N. W. 599.
So it bas been beld that a finding fixing tbe line of a street is
“Sustained by evidence that tbe street was originally located on sucb line more tban thirty years ago, and bas been maintained tbereon ever since, although a recent survey tends to show that another line is tbe true one.” Koenigs v. Jung, 73 Wis. 178, 40 N. W. 801.
See, to tbe same effect, Racine v. Emerson, 85 Wis. 80, 55 N. W. 177; Madison v. Mayers, 97 Wis. 399, 410, 73 N. W. 43; Galesville v. Parker, 107 Wis. 363, 366, 367, 83 N. W. 646.
In this last case tbe plat was imperfect and contradictory. There were no landmarks or original stakes, except tbe quarter corner at tbe extremity of tbe plat, several blocks distant, unconnected by monument or description. Tbe width of some of tbe streets was not given, and tbe corners and distances were inconsistent with each other. And it was beld, in effect, that “tbe lines of ancient fences and long-continued occupation of adjacent lots and blocks in tbe same plat” bad “greater probative force tban mere measurements’ of courses and distances.” Tbe principles of law governing these adjudications are certainly applicable to tbe case at bar. Obviously, tbe trial court followed them in deciding this case.
6. Counsel for tbe plaintiff contend that tbe trial court erroneously adopted tbe line designated in Ordinance No. 39 as tbe north line of Public avenue. This is put upon two grounds: first, that the ordinance was void for noncompliance with tbe city charter; and,'secondly, if otherwise valid, it was an unlawful interference with tbe plaintiff’s land. It is enough to say that we have already shown that tbe plaintiff bad no right, title, or interest in any portion of block 50 on Rice’s plat, carved out of Public Landing and Public avenue,, upon which her claim is based, nor to any sucb interest in *423any portion of that avenue as would authorize her to obstruct tbe same against tbe protest of tbe defendants. Tbe plaintiff, claiming’ that the north line of tbe avenue should be located still further south, is therefore not prejudiced by such location. None of the defendants having appealed from the judgment, it becomes unnecessary to consider the question further. We find no error in the record.
By the Court. — The judgment of the circuit court is affirmed.